Filed pursuant to Rule 433 Registration No. 333-171806 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES E 1.15% SENIOR NOTES, DUE MARCH 13, 2015 FINAL TERM SHEET DATED MARCH 7, 2012 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 1.15% Senior Notes, due March 13, 2015 Expected Ratings1: Aa1 / AA- / AA (Neg Watch / Stable / Stable) Principal Amount: Issue Price: Trade Date: March 7, 2012 Settlement Date (T+5)2: March 14, 2012 Maturity Date: March 13, 2015 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 1.15% Treasury Benchmark: 0.250% UST due February 15, 2015 Treasury Benchmark Price: 99 17/32% Treasury Yield: 0.411% Re-offer Spread to Treasury Benchmark: T + 75bps Re-Offer Yield: 1.161% Fees: 0.15% 1A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. 2 Under Rule 15c6-1 of the Securities Exchange Act of 1934, trades in the secondary market generally are required to settle in three business days, unless the parties to such trade expressly agree otherwise. Accordingly, purchasers who wish to trade the Notes on the pricing date or the next succeeding business day will be required, by virtue of the fact that the Notes initially will settle in five business days (T+5), to specify alternative settlement arrangements to prevent a failed settlement. Interest Payment Dates: Semi-annually on each March 13 and September 13, beginning September 13, 2012 Payment Convention: Unadjusted following business day convention Business Days: New York, Toronto Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78008T2C7 / US78008T2C70 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Co-Managers: Barclays Capital Inc. Citigroup Global Markets Inc. Fifth Third Securities, Inc. Goldman, Sachs & Co. HSBC Securities (USA) Inc. Morgan Stanley & Co. LLC National Bank of Canada Financial Inc. SG Americas Securities, LLC Standard Chartered Bank TD Securities (USA) LLC UBS Securities LLC Wells Fargo Securities LLC Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC toll free at 1-866-375-6829, Credit Suisse Securities (USA) LLC toll free at 1-800-221-1037 or Deutsche Bank Securities Inc. toll free at 1-800-503-4611.
